CHIEF JUSTICE DUVALL
delivered the opinion op the court:
We are not informed, either from the record, or from any suggestions of counsel, of the objections to which this indictment is supposed to be liable.
We think the indictment is sufficient. It charges the defendant with having feloniously taken a mare, the property of *151William Rayburn, “in his presence, and against his will, by putting him in fear of some immediate injury to his person.” The facts thus stated are all that are material or necessary to constitute the crime of robbery, as defined by the common Jaw.
The judgment of the eourt below sustaining a demurrer to the indictment is therefore reversed, and .the cause remanded for further proceedings.